1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5    916-498-5700/Fax 916-498-5710
6    Attorney for Defendant
     JUN MICHAEL DIRAIN
7
8
                             IN THE UNITED STATES DISTRICT COURT
9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12
13   UNITED STATES OF AMERICA,                   )   Case No. 2:11-CR-0296 WBS
                                                 )
14                            Plaintiff,         )
                                                 )   STIPULATION AND ORDER
15                vs.                            )   REGARDING TRAVEL AND
                                                 )   RETURN OF PASSPORT
16   JUN MICHAEL DIRAIN,                         )
                                                 )
17                            Defendant.         )   Judge: Hon. Edmund F. Brennan
                                                 )
18                                               )
19
20          It is hereby stipulated and agreed between defendant, Jun Michael Dirain, and plaintiff,
21   United States of America, that the Clerk shall return Mr. Dirain’s U.S. passport to him for
22   purposes of its renewal and so that he may use it to travel to the Philippines in February 2019.
23   The parties agree that the Court shall order both the new and expired passports returned to the
24   Clerk following their return, through further order of the Court or completion of the case.
25          Pretrial release condition no. 11 ordered on July 20, 2011 (doc. 24) provides “You shall
26   surrender any and all passports to the Clerk, U.S. District Court, and you shall not obtain a new
27   passport during the pendency of this case.” On March 26, 2018, the Court terminated Mr.
28   Dirain’s pretrial services supervision and modified his conditions, leaving condition 11 in place

                                                      -1-
1    (doc. 722). Mr. Dirain has been on pretrial release since July 20, 2011. During this time, other
2    defendants have obtained temporary return of their passports for purposes of traveling outside
3    the U.S. Mr. Dirain wishes to join his family on a trip to the Philippines in February 2019. His
4    existing passport, held by the Clerk, has expired. The purpose of this stipulation is for the Clerk
5    to return the passport so that it may be sent to the State Department and a new passport issued.
6    Mr. Dirain shall return all passports (new and expired) to the Clerk upon issuance. Defense
7    counsel will submit a separate stipulation and order for temporary return of the new passport
8    once Mr. Dirain has made his travel arrangements.
9                                                  Respectfully submitted,
10                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
11
12   Dated: October 29, 2018                       /s/ T. Zindel__________________
                                                   TIMOTHY ZINDEL
13                                                 Assistant Federal Defender
                                                   Attorney for JUN MICHAEL DIRAIN
14
15                                                 McGREGOR SCOTT
                                                   United States Attorney
16
17   Dated: October 29, 2018                       /s/ T. Zindel for B. Fogerty ____
                                                   BRIAN FOGERTY
18                                                 Assistant U.S. Attorney
19
20                                               ORDER
21          The Clerk shall return Mr. Dirain’s passport so that he may renew it. Mr. Dirain shall
22   return the new and expired passports to the Clerk once he receives them, and they shall remain
23   with the Clerk pending further order of the Court.
24          IT IS SO ORDERED.
25
26   Dated: October 29, 2018                       _____________________________
                                                   HON. EDMUND F. BRENNAN
27                                                 United States Magistrate Judge
28

                                                     -2-
